Citation Nr: 1022816	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for somnambulism.

2.  Entitlement to service connection for residuals of a left 
scapula injury.

3.  Entitlement to service connection for a right arm 
disorder secondary to residuals of a left scapula injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 
1972.
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2005 and 
July 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In April 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Portland, Oregon 
RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for 
somnambulism and residuals of a left scapula injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a current diagnosis of a right arm disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right arm disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that an April 2006 letter satisfied the duty to notify 
provisions and it was provided to the Veteran prior to the 
initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Specifically, the letter advised the 
Veteran what information and evidence was needed to 
substantiate his service connection claim for right arm 
discomfort.  The letter also requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records and records from other Federal agencies.  
The Board observes the notice provided to the Veteran did not 
address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim.  
Nonetheless, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed disorders.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claims and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains the Veteran's service treatment records and VA 
treatment records.

The Board acknowledges that the Veteran was not provided with 
a VA examination with respect to his service connection claim 
for a right arm disorder. VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, there is no competent evidence of 
record that the Veteran has a diagnosis of a right arm 
disorder or that any symptoms of pain in the right arm may be 
associated with military service.  Thus, the Veteran has not 
presented sufficient evidence to trigger VA's duty to provide 
an examination.

Furthermore, the claims file contains the Veteran's 
statements and testimony in support of his claims. The Board 
has carefully reviewed such statements and it concludes that 
he has not identified further available evidence not already 
of record.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.

II.  Merits of the Claims for Service Connection

The Veteran filed a claim for right arm discomfort in 
November 2005.  He contends that the left shoulder injury 
during active service is what is causing discomfort in his 
right arm.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for a claimed disability also may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

As noted above, the Veteran must have a diagnosis of a 
disorder or disability in order to be entitled to service 
connection.  A review of the Veteran's VA treatment records 
shows that the Veteran has not complained of or received 
treatment for a right arm disorder.  In addition, the Veteran 
did not report any problems with his right arm during a VA 
examination in October 2008.  The only evidence of any 
problems with the right arm is based on the Veteran's 
statements of right arm discomfort.  However, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001). 

In addition, with respect to the Veteran statements of right 
arm discomfort or pain, the Board notes that the Veteran, as 
a lay person, is competent to report these symptoms.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is 
not competent to report that he has a specific diagnosis of a 
right arm disorder, because that assessment does not involve 
a simple diagnosis.  Therefore, the Veteran's statements that 
he currently has a right arm disorder have no probative value 
because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosis of a right arm disorder, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  As no diagnosis has been shown in this 
case, the Board concludes that service connection for a right 
arm disorder is not warranted.


ORDER

Entitlement to service connection for a right arm disorder is 
denied. 


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the remaining issues on appeal.

The Veteran contends that he had problems with sleep walking 
during service and he has had periodic episodes of sleep 
walking since that time.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
39 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran's service treatment records 
reveal that the Veteran was diagnosed with sleepwalking.  The 
Veteran contends that he has had periodic problems with sleep 
walking since military service.  Based on the foregoing, the 
Board concludes that a VA medical examination and opinion is 
necessary in order to decide the Veteran's service connection 
claim for somnambulism.

With respect to the Veteran's claim for residuals of a left 
shoulder injury, the Veteran was provided with a VA 
examination in October 2008.  Although, the examiner noted 
that he reviewed the claims file, some of the statements the 
examiner made in his report appear to be inconsistent with 
the evidence in the Veteran's service treatment records.  
Specifically, the Board notes that in providing a rationale 
for his etiology opinion, he noted that the service treatment 
records focused on a clavicle issue; however, the service 
treatment records reveal that the Veteran had problems with 
his scapula and there was no mention of a clavicle issue.  
Accordingly, the Board concludes that the VA opinion is not 
adequate for rating purposes and a remand is necessary for 
clarification of the examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by an appropriate medical 
specialist to determine the identity 
and etiology of any sleepwalking 
disorder or somnambulism, if present.  
The claims file, including a copy of 
this remand, must be made available to 
the examiner for review, and the 
examiner should indicate that the 
claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file and offer an opinion with respect 
to the following questions:

a.	Whether the Veteran's recurrent 
sleepwalking or somnambulism, if 
diagnosed upon examination, 
clearly and unmistakably existed 
prior to military service.  In 
answering this question, the 
examiner is requested to provide 
a rationale for his or her 
opinion to include the medical 
and lay evidence used to reach 
his or her conclusion.
b.	If answer to question (a) is yes, 
the examiner should further opine 
whether the sleepwalking disorder 
or periodic somnambulism clearly 
and unmistakably was not 
aggravated in service beyond the 
natural progression of the 
disease.
c.	If the answer to question (a) is 
no, then is the Veteran's 
sleepwalking disorder or periodic 
somnambulism at least as likely 
as not (i.e., a fifty percent or 
greater probability) 
etiologically related to the 
Veteran's active military service 
to include the diagnosis of 
sleepwalking during military 
service.  In doing so, the 
examiner should acknowledge the 
Veteran's report of periodic 
symptoms since service.

The examiner should provide a complete 
rationale for all conclusions reached.  

2.	The RO should request an opinion from 
the examiner who conducted the VA 
examination for residuals of a left 
scapula injury in October 2008.  The 
VA examiner is requested to amend his 
previous opinion and to discuss 
whether it is at least as likely as 
not that the Veteran's current left 
shoulder disorder, bursitis, is at 
least as likely as not (i.e., a 50 
percent or greater probability) 
etiologically related to the scapula 
injury noted in the service treatment 
records.  The examiner should provide 
a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
opinion.

3.	If the VA examiner from the October 
2008 VA examination is not available, 
the RO is requested to provide the 
Veteran with a VA examination and 
opinion for his left shoulder claim.  
All indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's bursitis of the 
left shoulder or any other current 
left shoulder or scapula disorder 
found on examination is at least as 
likely as not (i.e., a fifty percent 
or greater probability) related to the 
Veteran's active military service to 
include the left scapula injury noted 
in service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

4.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for somnambulism and 
residuals of a left scapula injury, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the 
RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


